DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action is in response to communication filed on 05/27/2020.
Claims 1-15 are pending of which claims 1 and 12 are independent.
The IDS(s) submitted on 06/16/2020 has been fully considered.
The Foreign Priority date of 12/14/2017 is acknowledged and the effective earliest priority date of the application is 12/14/2017.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer-readable recording medium and since medium has a transitory component which can be signal or a carrier wave.  The rejection can be overcome by amending the claim to recite a non-transitory medium instead of medium.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, in Line 6 recites , the transmission (of what?), first “of what?” cannot be determined, second further it is not clear if the transmission in line 5 in claim 5 is referring to the transmission of the first group generation information or the transmission of the generated packet transmission rule.  For the purpose of examining claim 5, “the transmitting (of what?)” is interpreted to recite “transmitting …comprises transmitting the third group generation information…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al (US 20180329730 A1) in view of a Yang et al (US 20180262418 A1) and Roy et al (US 20180285166 A1).
Regarding claim 1, Bansal discloses a central server (Fig. 7 Controller 750)  comprising:
a memory (Fig. 7 storage system 747)  storing at least one program;
a communication unit (i.e. Fig. 7 interface of Controller 750 communicating with Hosts/Servers 710 and 711 - see paragraph 0041) and
at least one processor (i.e. Fig.. 7 processor system 742) configured to control transmission of a packet among a plurality of virtual machines (i.e. see paragraph 0044 where controller 750 configured and managed data plane forwarding between Virtual Machines in Hosts/Servers 710 and 711), by executing the at least one program, wherein the at least one program (See paragraph 0042 Fig. 7 storage system 747)   where programs are stored in further comprises instructions for executing operations of:
generating first group generation information (see Fig. 1 VMs organized in three groups - first type, second type and third type and per paragraphs 12-13 the type is the service or operation provided by the VMs like front-end functionality or database and the entity/host server it is associated with) used to generate a plurality of first virtual machine groups(See Fig. 1 VM groups 110, 111, 112 grouped by controller 125 which corresponds to Controller 750 of Fig. 7)  by grouping at least one of a plurality of virtual machines in a first host server (i.e. Fig. 1 First entity 102 and corresponds to host/server 710), based on a network service descriptor (i.e. database service or front-end functionality or the operation/service the VM is intended for - paragraphs 12-13)related to at least one service provided by a plurality of host servers; (See Fig. 2 step 202 indicates the controller as part of generating the first group generation information identifies a new virtual machine group for the computing environment first entity of Fig. 1 which corresponds to host/server 710 of Fig. 7 - see paragraph 0023 1st sentence and 0045)
transmitting the first group generation information to the first host server; (i.e. as the controller 125 in Fig. 1 implements the VMs in the first entity and controller 750 implementing in host/server 710 per paragraph 0045 has to transmit the first group generation information to the first entity/sever/host 710 per paragraph 0045)
generating a packet transmission rule(i.e. Fig. 2 step 201 - data plane forwarding configuration - paragraphs 0020, 0022, and 0023) related to packets transmitted among the plurality of first virtual machine groups, based on the network service descriptor;(See in particular paragraph 0022 - indicating a forwarding rule on the first host/server where a group of VMs providing database service exchange data communication only with a second group of VMs providing service at an application level)
transmitting the generated packet transmission rule to the first host server;( (i.e. as the controller 125 in Fig. 1 updates the data plane forwarding plane configuration in the first entity using the steps 203 and 204 in Fig. 2 and controller 750 updates the data plane forwarding plane configuration in host/server 710 per paragraph 0046 has to transmit the generated packet transmission rule to the first entity/sever/host 710 per paragraph 0045)
Bansal discloses first host server (i.e. Host 710 in Fig. 7 or first entity in Fig.1) but fails to disclose receiving, from the first host server, a notification message notifying about receipt of a packet transmission request that violates the transmitted packet transmission rule, when receiving the violating packet transmission request in the first host server.
Yang, in the same endeavor, discloses (i.e. Controller 102 and Host/Switch 104 as first host server and VMs 108 and 110 in Fig. 1) receiving, from the first host server(i.e. Fig. 1 Host Server/Switch 104), a notification message (Fig. 3 step 310 notification to controller is sent indicating packet request to route failed due to table mismatch - see paragraph 0049) notifying about receipt of a packet transmission request that violates the transmitted packet transmission rule (i.e. Fig. 3 at the Host Server/Switch 104 packet request fails due to flow table matching fail at step 302), when receiving the violating packet transmission request in the first host server.(i.e. the flow table mismatch which corresponds to packet transmission violation occurred in first host server/switch 104 - Fig 3 step 302 - see paragraph 0045) 
	In view of the above, having the central server of Bansal and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the central server of Bansal as taught by Yang, since Yang states in paragraph 26 that the modification results in beneficial effects of greatly reducing the dependence on message queues, optimizing the flow table structure, and more importantly, achieving automatic flow table repair, thus reducing the time required for repairing a virtual network communication link, ensuring an SLA for the virtual network communication link, and improving the disaster tolerance capability of the communication link.
Bansal modified by Yang discloses further parsing and processing the notification message as disclosed above in Yang paragraph 004, but Bansal modified by Yang fails to explicitly disclose outputting the notification message received from the first host server.
Roy, in the same endeavor, discloses outputting the notification message received from the first host server. (In Paragraph 0041, the Controller 201 in Fig. 2 outputs on dash board 203 any alarm or notification message received from first host server 126 in Fig. 2)
In view of the above, having the central server of Bansal and Yang and then given the well- established teaching of Roy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the central server of Bansal and Yang as taught by Roy, since Roy states in paragraphs 0004 - 0005 that the modification results in facilitating virtualization and brings efficiency and increased return on investment (ROI) that virtualization provides.

Regarding claim 12, Bansal discloses a method of controlling transmission of a packet (i.e. See Fig. 2 in particular Fig. 2 step 204 and in general Figs. 1-7 ) the method comprising:
generating first group generation information (see Fig. 1 VMs organized in three groups - first type, second type and third type and per paragraphs 12-13 the type is the service or operation provided by the VMs like front-end functionality or database and the entity/host server it is associated with) used to generate a plurality of first virtual machine groups(See Fig. 1 VM groups 110, 111, 112 grouped by controller 125 which corresponds to Controller 750 of Fig. 7)  by grouping at least one of a plurality of virtual machines in a first host server (i.e. Fig. 1 First entity 102 and corresponds to host/server 710), based on a network service descriptor (i.e. database service or front-end functionality or the operation/service the VM is intended for - paragraphs 12-13)related to at least one service provided by a plurality of host servers; (See Fig. 2 step 202 indicates the controller as part of generating the first group generation information identifies a new virtual machine group for the computing environment first entity of Fig. 1 which corresponds to host/server 710 of Fig. 7 - see paragraph 0023 1st sentence and 0045)
transmitting the first group generation information to the first host server; (i.e. as the controller 125 in Fig. 1 implements the VMs in the first entity and controller 750 implementing in host/server 710 per paragraph 0045 has to transmit the first group generation information to the first entity/sever/host 710 per paragraph 0045)
generating a packet transmission rule(i.e. Fig. 2 step 201 - data plane forwarding configuration - paragraphs 0020, 0022, and 0023) related to packets transmitted among the plurality of first virtual machine groups, based on the network service descriptor;(See in particular paragraph 0022 - indicating a forwarding rule on the first host/server where a group of VMs providing database service exchange data communication only with a second group of VMs providing service at an application level)
transmitting the generated packet transmission rule to the first host server;( (i.e. as the controller 125 in Fig. 1 updates the data plane forwarding plane configuration in the first entity using the steps 203 and 204 in Fig. 2 and controller 750 updates the data plane forwarding plane configuration in host/server 710 per paragraph 0046 has to transmit the generated packet transmission rule to the first entity/sever/host 710 per paragraph 0045)
Bansal discloses first host server (i.e. Host 710 in Fig. 7 or first entity in Fig.1) but fails to disclose receiving, from the first host server, a notification message notifying about receipt of a packet transmission request that violates the transmitted packet transmission rule, when receiving the violating packet transmission request in the first host server.
Yang, in the same endeavor, discloses (i.e. Controller 102 and Host/Switch 104 as first host server and VMs 108 and 110 in Fig. 1) receiving, from the first host server(i.e. Fig. 1 Host Server/Switch 104), a notification message (Fig. 3 step 310 notification to controller is sent indicating packet request to route failed due to table mismatch - see paragraph 0049) notifying about receipt of a packet transmission request that violates the transmitted packet transmission rule (i.e. Fig. 3 at the Host Server/Switch 104 packet request fails due to flow table matching fail at step 302), when receiving the violating packet transmission request in the first host server.(i.e. the flow table mismatch which corresponds to packet transmission violation occurred in first host server/switch 104 - Fig 3 step 302 - see paragraph 0045) 
	In view of the above, having the method of Bansal and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Bansal as taught by Yang, since Yang states in paragraph 26 that the modification results in beneficial effects of greatly reducing the dependence on message queues, optimizing the flow table structure, and more importantly, achieving automatic flow table repair, thus reducing the time required for repairing a virtual network communication link, ensuring an SLA for the virtual network communication link, and improving the disaster tolerance capability of the communication link.
Bansal modified by Yang discloses further parsing and processing the notification message as disclosed above in Yang paragraph 004, but Bansal modified by Yang fails to explicitly disclose outputting the notification message received from the first host server.
Roy, in the same endeavor, discloses outputting the notification message received from the first host server. (In Paragraph 0041, the Controller 201 in Fig. 2 outputs on dash board 203 any alarm or notification message received from first host server 126 in Fig. 2)
In view of the above, having the method of Bansal and Yang and then given the well- established teaching of Roy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Bansal and Yang as taught by Roy, since Roy states in paragraphs 0004 - 0005 that the modification results in facilitating virtualization and brings efficiency and increased return on investment (ROI) that virtualization provides.
Regarding claim 15, claim 15 is rejected in the same scope as claim 12.
Regarding claims 2 and 13, Bansal modified by Yang and Roy discloses the central server of claim 1 and the method of claim 12 respectively as set forth above, Bansal further discloses, wherein as the plurality of first virtual machine groups are generated, identification information of a virtual machine in each first virtual machine group is replaced with identification information of the first virtual machine group (i.e. Bansal discloses in paragraphs 0003 tags are used to segment virtual machines in groups and the tags are used to identify the virtual machine group and individual members of the virtual machine group and the tags are shown in Figs. 5 and 6 and in particular in paragraph 13 that the initiated virtual machines use ids of the Virtual Machine group tag for forwarding - see paragraph 0037 and Fig. 6 for further detail in implementation. Note that an already created virtual machine when added to a Virtual Machine Group as shown in Fig. 6 and paragraph 0037 takes the new identification of the Virtual Machine Group it is added to as suggested in paragraphs 0019 and 0024.).
Bansal modified by Yang and Roy further discloses a packet label indicating a virtual machine including the replaced identification information of the first virtual machine group (See Bansal paragraphs 0019 and 0024 and associated explanation in the previous limitation)  as set forth above.
Further, Yang in the same endeavor, discloses having output the packet does not match the identification information(Fig. 3 step 310 notification to controller is sent indicating packet request to route failed due to table mismatch - see paragraph 0049), the notification message is received from the first host server. .(i.e. the flow table mismatch which corresponds to packet transmission violation occurred in first host server/switch 104 - Fig 3 step 302 - see paragraph 0045.  Fig. 3 at the Host Server/Switch 104 packet request fails due to flow table matching fail at step 302 ) 
In view of the above, having the method and central server of the combination of  Bansal, Yang and Roy and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method and central server of the combination of Bansal, Yang and Roy as further taught by Yang, since Yang states in paragraph 26 that the modification results in beneficial effects of greatly reducing the dependence on message queues, optimizing the flow table structure, and more importantly, achieving automatic flow table repair, thus reducing the time required for repairing a virtual network communication link, ensuring an SLA for the virtual network communication link, and improving the disaster tolerance capability of the communication link.
Regarding claim 3, Bansal modified by Yang and Roy disclose the central server of claim 2 as set forth above, and Bansal further discloses wherein the packet label is determined based on a name of an interface through which packets are output from a virtual machine, and an Internet protocol (IP) address of the virtual machine. (See Bansal paragraphs 0013 and 0024 indicating IP address and name of the interface of the virtual machine is used as a packet label for routing purposes. See also paragraphs 0032, 0040 and 0044)
	Regarding claims 4 and 14, Bansal modified by Yang and Roy discloses the central server of claim 1 and the method of claim 12 respectively as set forth above, Bansal further discloses generating second group generation information (see Bansal Fig. 1 VMs organized in three groups - first type, second type and third type and per paragraphs 12-13 the type is the service or operation provided by the VMs like front-end functionality or database and the entity/host server it is associated with) used to generate a plurality of second virtual machine groups(See Bansal Fig. 1 VM groups 110, 111, 112 grouped by controller 125 which corresponds to Controller 750 of Fig. 7  - where First Type VMs 110 is the first VM group on First Entity/host server 102 and where Second Type VM 121 is on a second entity/host server 103 as shown in Fig. 1 ) by grouping at least one of a plurality of virtual machines in a second host server (i.e. Bansal Fig. 1 Second entity 103 and corresponds to host/server 711), based on a network service descriptor (i.e. database service or front-end functionality or the operation/service the VM is intended for - paragraphs 12-13) (See Bansal Fig. 2 step 202 indicates the controller as part of generating the first group generation information identifies a new virtual machine group for the computing environment first entity of Fig. 1 which corresponds to host/server 710 of Fig. 7 - see paragraph 0023 1st sentence and 0045)
transmitting the second group generation information to the second host server; (i.e. as the controller 125 in Fig. 1 implements the VMs in the second entity103 and controller 750 implementing in host/server 711 per paragraph 0045 has to transmit the second group generation information to the second entity/sever/host 711 per paragraph 0045)
the generating of the packet transmission rule comprises generating the packet transmission rule(i.e. Fig. 2 step 201 - data plane forwarding configuration - paragraphs 0020, 0022, and 0023) related to packets transmitted among the plurality of first virtual machine groups generated by the first host server (i.e. Bansal Fig. 1 first entity 102 and corresponds to host/server 7110 and the plurality of second virtual machine groups generated by second the second host server (i.e. Bansal Fig. 1 Second entity 103 and corresponds to host/server 711 and se Figs. 3 and 5 different forwarding rules between VMs located on these entities/host/servers) , based on the network service descriptor;(See in particular paragraph 0022 - indicating a forwarding rule on the first host/server where a group of VMs providing database service exchange data communication only with a second group of VMs providing service at an application level)
	Regarding claim 5, Bansal modified by Yang and Roy disclose the central server of claim 1 as set forth above and in view of the 112(b) rejection set forth above, Bansal further discloses wherein the generating of the first group generation information comprises generating third group generation information used to generate a third virtual machine groups by grouping at least one of the plurality of virtual machines in the first host server and at least one of a plurality of virtual machines in a second host server (i.e. Bansal in Fig. 1 shows in Figure one a Virtual Machine group created from VMs residing on two different servers/hosts/entities 102 and 103 corresponding to hosts 710 and 711in Fig. 7.  For example Virtual Machine Group of First Type is made up of VMs 110 on entity/host/server 102 and VMs 120 on entity/host/server 103 - see paragraph 0017) , based on the network service descriptor i.e. database service or front-end functionality or the operation/service the VM is intended for - paragraphs 12-13) (See Bansal Fig. 2 step 202 indicates the controller as part of generating the first group generation information identifies a new virtual machine group for the computing environment first entity of Fig. 1 which corresponds to host/servers 710 and 711  of Fig. 7 - see paragraph 0023 1st sentence and 0045)
, and the transmitting i.e. as the controller 125 in Fig. 1 implements the VMs in the first entity 12 and second entity103 and controller 750 implementing in host/servers 710 and  711 per paragraph 0045 has to transmit the third group generation information to the first and second entity/sever/host 710 and 711 per paragraph 0045)
	Regarding claim 6, Bansal modified by Yang and Roy disclose the central server of claim 1 as set forth above and Bansal further discloses wherein packet transmission is possible between virtual machines included in one of the plurality of first virtual machine groups, regardless of the packet transmission rule. (Bansal discloses in paragraph 0013 an open ended forwarding rule for a particular VM group on the same entity allowing member VMs to exchange data regardless of packet transmission rule. At the end of paragraph 0031 Bansal discloses on a given host server C irrespective of packet transmission rules application virtual machines exchange data with each other in the front-end virtual machine group).
	Regarding claim 7, Bansal modified by Yang and Roy disclose the central server of claim 1 as set forth above and, Bansal further discloses wherein a first virtual machine that is not grouped among a plurality of virtual machines in the first host server is not able to transmit a packet to a second virtual machine in the first host server and a third virtual machine in a second host server. (Bansal Fig. 1 where a VM 120 being one of the VMs Group of first type on Second Entity/server 103 cannot communicate with VM 111 being one of the VMs group of second type on first entity/server 102 or VM 121 being one of the VMs group of second type on second entity/server 103 per rules shown in Figs. 3, 5, and 6 and the rules can be derived from the discussions in paragraphs 0017, 0020 and 0022-0025. )
	Regarding claim 8, Bansal modified by Yang and Roy disclose the central server of claim 1 as set forth above and Bansal further discloses wherein the at least one program further comprises instructions for executing an operation of updating the packet transmission rule , based on an input from an administrator of the central server. (See Bansal paragraph 0016 indicating an administrator using central controller 125 in Fig. 1 updating packet transmission rule.  See also paragraphs 0030 with respect to Fig. 4 and paragraph 0018, 0022, and 0027)
	Regarding claim 9, Bansal modified by Yang and Roy disclose the central server of claim 8 as set forth above and further Yang discloses, wherein the updating of the packet transmission rule comprises updating the packet transmission rule to allow transmission of a packet that violates the packet transmission rule, based on an input from the administrator corresponding to the notification message. (Yang in in Fig. 3 step 302 shows violation of packet transmission rule, and in step 312 a notification is sent to the controller advising the violation and the controller in steps 312 and 314 updates the rule table and the administrator of the controller can be an artificial intelligence based software and still addresses the limitation - see paragraphs 0045 and 0051)
	In view of the above, having the central server of the combination of  Bansal, Yang and Roy and then given the well- established teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the central server of the combination of Bansal, Yang and Roy as further taught by Yang, since Yang states in paragraph 26 that the modification results in beneficial effects of greatly reducing the dependence on message queues, optimizing the flow table structure, and more importantly, achieving automatic flow table repair, thus reducing the time required for repairing a virtual network communication link, ensuring an SLA for the virtual network communication link, and improving the disaster tolerance capability of the communication link.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474